         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 1 of 11




1    Anna Hsia (SBN 234179)
     ZWILLGEN LAW LLP
2    235 Montgomery Street, Suite 425
     San Francisco, CA 94104
3
     Telephone: (415) 590-2335
4    Facsimile: (415) 636-5965
     anna@zwillgen.com
5
     Attorneys for Defendant
6    HYTTO LTD., D/B/A LOVENSE
7

8                               UNITED STATES DISTRICT COURT

9                              NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11

12   S.D.,                                      Case No. 4:18-cv-00688-jsw
13           Plaintiff,                         Assigned to the Honorable Jeffrey S. White

14                        v.                    AMENDED ANSWER TO FIRST
                                                AMENDED CLASS ACTION COMPLAINT
15   HYTTO LTD., D/B/A LOVENSE,                 FOR:
                                                   (1) Violation of the Federal Wiretap Act,
16
             Defendant.                            18 U.S.C. § 2510
17                                                 (2) Intrusion Upon Seclusion; and
                                                   (3) Unjust Enrichment.
18
                                                    DEMAND FOR JURY TRIAL
19

20

21

22

23

24

25

26

27

28

      DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
      CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 2 of 11




1            Defendant Hytto Ltd. D/B/A Lovense (“Defendant”), by and through its undersigned
2    attorneys, hereby answers the First Amended Class Action Complaint and Demand for Jury Trial,
3    dated: August 23, 2018 (the “FAC”), as follows:
4                                           NATURE OF THE ACTION
5       1.   Defendant admits that it makes and sells sex toys, including one called “Lush,” and that it
6    previously offered a mobile application called “Body Chat” that was available to download to
7    users’ smartphones in the Apple App or Google Play stores. Defendant further admits that, when
8    paired with a compatible toy, Body Chat could be used to remotely control the toy’s settings and
9    that users could use Body Chat with partners if they chose. Defendant denies the remaining
10   allegations in this paragraph.
11      2.   Denied.
12      3.   Denied.
13      4.   Defendant admits that Plaintiff brought a lawsuit against Defendant and that such lawsuit
14   purports to be on behalf of Plaintiff and others similarly situated and seeks, among other things, the
15   relief identified in this paragraph.
16                                                  PARTIES
17      5.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the
18   allegations in this paragraph.
19      6.   Defendant admits the first sentence of this paragraph. With respect to the second sentence,
20   Defendant admits that individuals in the United States can purchase its products, including
21   individuals in Georgia, including in this District.
22                                          JURISDICTION AND VENUE
23      7.   The allegations contained in this paragraph state legal conclusions to which no response is
24   required.
25      8.   The allegations contained in this paragraph state legal conclusions to which no response is
26   required.
27

28
                                             2
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 3 of 11




1       9.   The allegations contained in this paragraph state legal conclusions to which no response is
2    required.
3                                      INTRADISTRICT ASSIGNMENT
4      10. The allegations contained in this paragraph state legal conclusions to which no response is
5    required.
6                                  COMMON FACTUAL ALLEGATIONS
7    A Brief Overview of Lovense and Body Chat
8      11. Defendant admits that it introduced the Lovense Lush in 2015 and that users that
9    downloaded Body Chat to their smartphone could choose to use the App to remotely control the
10   Lush.
11     12. Defendant admits that it operates the website www.lovense.com and that consumers can
12   purchase Defendant’s products on that website. Defendant further admits that users can create
13   accounts on its website and that to do so they provide their email address and agree to Defendant’s
14   Terms of Use and Privacy Policy. Defendant denies the remaining allegations in this paragraph.
15     13. Denied as to the first sentence of this paragraph. Admitted as to the remainder of the
16   paragraph.
17     14. With respect to the first sentence, Defendant admits that it offers an affiliate program
18   which allows individuals to promote Defendant’s products and earn commissions, which can be
19   paid in various ways, including via PayPal. With respect to the second sentence, Defendant
20   admits that it provides affiliates with referral links and advertising materials that affiliates can use
21   to create their own advertisements. Defendant denies the remaining allegations contained in this
22   paragraph.
23     15. Defendant admits the allegations contained in the first and third sentences of this paragraph.
24   With respect to the second sentence, Defendant admits that affiliates can cash out their commissions in
25   a number of ways, including by using PayPal.
26     16. Defendant admits that it ships products to consumers in the United States. Defendant
27   further admits that its website states that Defendant can ship products from within the United
28
                                             3
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 4 of 11




1    States and that such products will reach consumers typically in 2-3 business days and that the
2    shipping amount provided on the website is in United States dollars. Defendant denies the
3    remaining allegations in this paragraph.
4      17. Defendant admits that the minimum threshold cash-out amount listed on the “Pending
5    Referrals” tab is given in United States dollars, including when the website’s language settings are
6    changed to non-English languages and that the “My Account” platform remains in English when
7    the website’s language is set to certain non-English languages. Defendant denies the remaining
8    allegations in this paragraph.
9      18. Defendant admits that its advertisements reach United States consumers, and that certain
10   customer testimonials on its website are from United States citizens.
11     19. With respect to the first sentence of this paragraph, Defendant admits that its products can
12   be shipped to consumers from warehouses located in the United States but denies that it has any
13   contractual relationship with such warehouses expressly calling for Defendant’s products to be
14   stored there. With respect to the second sentence of this paragraph, Defendant admits that brick
15   and mortar stores within the United States, including stores located in California, sell Defendant’s
16   products.
17     20. Denied.
18     21. Defendant admits that it, at one point, utilized Indiegogo’s crowd-funding platform and
19   directs the Court to Indiegogo’s Terms and Conditions cited in the paragraph for a complete and
20   accurate statement of their contents.
21     22. Defendant admits that it has Facebook and Twitter accounts and directs the Court to those
22   entities’ Terms of Service cited in the paragraph for a complete and accurate statement of their
23   contents.
24     23. Defendant admits that its Twitter account responded to questions posed by users, including
25   those whose stated location is the United States, and that it has promotional “giveaways,” and that
26   users whose stated location is the United States have participated in and won such “giveaways.”
27   Defendant denies the remaining allegations in this paragraph.
28
                                             4
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 5 of 11




1

2       24. Defendant admits that it uses PayPal, Inc to process payments in the United States and directs
3    the Court to PayPal’s terms cited in the paragraph for a full and complete statement of their contents.
4    Defendant denies the remaining allegations in this paragraph.
5       25. Defendant admits that its apps are available in the Apple App Store and refers the Court to
6    the Apple Developer Guidelines cited in the paragraph for a complete statement of their contents.
7       26. Defendant admits that its apps are available in the Google Play Store and refers the
8    Court to the Google Developer Distribution Agreement cited in the paragraphs or a complete
9    statement of its contents. Defendant denies the remaining allegations contained in this
10   paragraph.
11      27. Denied.
12      28. Denied.
13      29. Defendant admits that users who chose to download the Body Chat App could pair the App
14   with a compatible Lovense product using a Bluetooth connection, and then use the App with the
15   product, including to control vibration intensities. Defendant denies the remaining allegations in this
16   paragraph.
17      30. With respect to the first sentence of this paragraph, Defendant admits that users who chose to
18   download the Body Chat App could pair the App with a compatible Lovense product using a
19   Bluetooth connection, and then use the App with the product, and that two individuals with the Body
20   Chat App can use the app to communicate. With respect to the second sentence of this paragraph,
21   Defendant admits that two users who have downloaded the Body Chat App could use the App to
22   exchange text messages and engage in video chat, and that one partner could select the vibration
23   settings that are ultimately used by the toy. Defendant denies the remaining allegations in this
24   paragraph.
25      31. Defendant denies the allegations in this paragraph other than the existence of the quoted
26   language on Defendant’s website at the time the Amended Complaint was filed, to which Defendant
27   directs the Court for a complete and accurate statement of its contents.
28
                                            5
      DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
      CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 6 of 11




1       32. Defendant denies the allegations in this paragraph other than the existence of the quoted
2    language on Defendant’s website at the time the Amended Complaint was filed, to which Defendant
3    directs the Court for a complete and accurate statement of its contents.
4       33. Defendant denies the allegations in this paragraph other than the existence of the quoted
5    language on Defendant’s website at the time the Amended Complaint was filed, to which Defendant
6    directs the Court for a complete and accurate statement of its contents.
7       34. Denied.
8    Defendant Designed Body Chat to Secretly Collect Intimate Usage Data and Communications
9       35. Defendant denies the allegations in this paragraph except that Defendant admits that it offers
10   the Body Chat App, and that users could use the Body Chat App with partners with the App’s “Long
11   Distance Control” feature.
12      36. Denied.
13      37. Denied.
14      38. Denied.
15      39. Denied.
16                                    FACTS SPECIFIC TO PLAINTIFF S.D.
17      40. Defendant lacks knowledge or information sufficient to form a belief as to the truth of the
18   allegations in this paragraph.
19      41. Defendant lacks knowledge or information sufficient to form a belief as to the truth of the
20   allegations in this paragraph.
21      42. Defendant lacks knowledge or information sufficient to form a belief as to the truth of the
22   allegations in this paragraph.
23      43. Defendant lacks knowledge or information sufficient to form a belief as to the truth of the
24   allegations in this paragraph.
25      44. Defendant lacks knowledge or information sufficient for form a belief as to the truth of the
26   allegations in this paragraph.
27      45. Denied
28
                                             6
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 7 of 11




1       46. Denied.
2       47. Denied.
3       48. Denied.
4       49. Denied except for that Defendant lacks information sufficient to form a belief as to under
5    what circumstances Plaintiff would or would not have purchased her Lovense Lush.
6                                           CLASS ALLEGATIONS
7       50. The allegations contained in this paragraph state legal conclusions to which no response is
8    required. To the extent that a response is required, Defendant admits that Plaintiff purports to bring
9    this lawsuit as a class action on behalf of the class described in this paragraph but denies this action
10   meets class certification requirements.
11      51. The allegations contained in this paragraph state legal conclusions to which no response is
12   required. To the extent that a response is required, Defendant denies this action meets class
13   certification requirements.
14      52. The allegations contained in this paragraph state legal conclusions to which no response is
15   required. To the extent that a response is required, Defendant denies this action meets class
16   certification requirements
17      53. The allegations contained in this paragraph state legal conclusions to which no response is
18   required. To the extent a response is required, Defendant denies this action meets class certification
19   requirements.
20      54. The allegations contained in this paragraph state legal conclusions to which no response is
21   required. To the extent a response is required, Defendant denies this action meets class certification
22   requirements.
23      55. The allegations contained in this paragraph state legal conclusions to which no response is
24   required. To the extent that a response is required, Defendant denies this action meets class
25   certification requirements.
26

27

28
                                             7
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 8 of 11




1                                     FIRST CAUSE OF ACTION
                                   Violation of the Federal Wiretap Act
2                                        18 U.S.C. §§ 2510, et seq.
                                 (On Behalf of Plaintiff and the App Class)
3

4       56. Defendant incorporates its responses to the foregoing paragraphs as if fully set forth herein.

5       57. The allegations contained in this paragraph state legal conclusions to which no response is

6    required.

7       58. The allegations contained in this paragraph state legal conclusions to which no response is

8    required. To the extent any response is required, Defendant denies them.

9       59. The allegations contained in this paragraph state legal conclusions to which no response is

10   required. To the extent any response is required, Defendant denies them.

11      60. The allegations contained in this paragraph state legal conclusions to which no response is

12   required. To the extent any response is required, Defendant denies them.

13      61. The allegations contained in this paragraph state legal conclusions to which no response is

14   required. To the extent any response is required, Defendant denies them.

15                                     SECOND CAUSE OF ACTION
                                          Intrusion upon Seclusion
16                                 (On behalf of Plaintiff and the App Class)
17      62. Defendant incorporates its response to the foregoing paragraphs as if fully set forth herein.
18      63. The allegations contained in this paragraph state legal conclusions to which no response is
19   required. To the extent any response is required, Defendant denies them.
20      64. The allegations contained in this paragraph state legal conclusions to which no response is
21   required. To the extent any response is required, Defendant denies them.
22      65. The allegations contained in this paragraph state legal conclusions to which no response is
23   required. To the extent any response is required, Defendant denies them.
24      66. The allegations contained in this paragraph state legal conclusions to which no response is
25   required. To the extent any response is required, Defendant denies them.
26      67. The allegations contained in this paragraph state legal conclusions to which no response is
27   required. To the extent any response is required, Defendant denies them.
28
                                            8
      DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
      CASE NO. 4:18-cv-00688-jsw
         Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 9 of 11




1                                      THIRD CAUSE OF ACTION
                                             Unjust Enrichment
2                              (On behalf of Plaintiff and the Purchaser Class)
3
        68. No response is required to the allegations in this paragraph because the Court dismissed the
4
     Unjust Enrichment claim in this action. See Dkt. 44.
5
        69. No response is required to the allegations in this paragraph because the Court dismissed the
6
     Unjust Enrichment claim in this action. See Dkt. 44.
7
        70. No response is required to the allegations in this paragraph because the Court dismissed the
8
     Unjust Enrichment claim in this action. See Dkt. 44.
9
        71. No response is required to the allegations in this paragraph because the Court dismissed the
10
     Unjust Enrichment claim in this action. See Dkt. 44.
11
        72. No response is required to the allegations in this paragraph because the Court dismissed the
12
     Unjust Enrichment claim in this action. See Dkt. 44.
13
        73. No response is required to the allegations in this paragraph because the Court dismissed the
14
     Unjust Enrichment claim in this action. See Dkt. 44.
15
        74. No response is required to the allegations in this paragraph because the Court dismissed the
16
     Unjust Enrichment claim in this action. See Dkt. 44.
17
                                         AFFIRMATIVE DEFENSES
18
            Defendant asserts the following affirmative defenses and reserves the right to amend its
19
     answer to assert any additional affirmative defenses when and if, in the course of its investigation,
20
     discovery or preparation for trial it becomes appropriate to assert such affirmative defenses. In
21
     asserting these defenses, Defendant does not assume the burden of proof for any issue that would
22
     otherwise rest on Plaintiff.
23
                                      FIRST AFFIRMATIVE DEFENSE
24
            Defendant was either a party to the communication allegedly intercepted or there was no
25
     second party to the communication. See 18 U.S.C. § 2511(d).
26
                                    SECOND AFFIRMATIVE DEFENSE
27

28
                                             9
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
        Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 10 of 11




1           Any interception that occurred was done in the ordinary course of Defendant’s business. See
2    18 U.S.C. § 2510(5)(a).
3                                     THIRD AFFIRMATIVE DEFENSE
4           Awarding Plaintiff and/or others alleged to be members of the putative class the relief sought
5    in the Complaint would violate Defendant’s rights to due process of law under the United States
6    Constitution.
7                                    FOURTH AFFIRMATIVE DEFENSE
8           The claims of Plaintiff and/or others alleged to be members of the putative class are barred, in
9    whole or in part, by the applicable statute of limitations.
10                                     FIFTH AFFIRMATIVE DEFENSE
11          The claims of Plaintiff and/or others alleged to be members of the putative class are barred, in
12   whole or in part, by the doctrines of waiver, estoppel, and laches.
13                                     SIXTH AFFIRMATIVE DEFENSE
14          Plaintiff and/or others alleged to be members of the putative class consented to any collection
15   of the complained of information.
16                                       PRAYER FOR RELIEF
17          WHEREFORE, Defendant requests that the Court dismiss Plaintiff’s claims, enter judgment
18   in Defendant’s favor and against Plaintiff on his Amended Complaint and such other relief as this
19   Court deems just and proper, including:
20          A.       Denial of class certification;
21          B.       dismissal of Plaintiff’s claims with prejudice;
22          C.       denial of all relief requested by Plaintiff; and
23          D.       all other relief to which Defendant might be entitled at law or equity.
24

25

26

27

28
                                            10
       DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
       CASE NO. 4:18-cv-00688-jsw
        Case 4:18-cv-00688-JSW Document 50 Filed 07/23/19 Page 11 of 11




1

2    DATED: July 23, 2019                ZWILLGEN LAW LLP
3
                                     By: /s/ Anna Hsia
4
                                         Anna Hsia (SBN 234179)
5                                        anna@zwillgen.com
                                         Jeffrey Landis (admitted Pro Hac Vice)
6                                        jeff@zwillgen.com
                                         Attorneys for Defendant
7                                        Hytto Ltd., d/b/a Lovense
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           11
      DEFENDANT HYTTO’S AMENDED ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT
      CASE NO. 4:18-cv-00688-jsw
